       Case 1:17-cv-02726-JFK-OTW Document 155-1 Filed 08/23/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
_____________________________________
                                            )
BSG Resources (Guinea) Limited, BSG         )
Resources (Guinea) Sàrl, and BSG Resources  )         Civil Action No. 1:17-cv-02726-JFK
Limited,                                    )
                                            )
                       Plaintiffs,          )
                                            )
                -against-                   )
                                            )
George Soros, Open Society Foundations,     )
Open Society Institute, Foundation to       )
Promote Open Society, Open Society          )
Foundation, Inc., Alliance for Open Society )
International, Inc., Open Society Policy    )
Center, and Open Society Fund,              )
                                            )
                       Defendants.          )
_____________________________________ )


                          STIPULATION AND (PROPOSED) ORDER

          Plaintiffs BSG Resources (Guinea) Limited, BSG Resources (Guinea) Sàrl, and BSG

Resources Limited, and Defendants George Soros, Open Society Foundations, Open Society

Institute, Foundation to Promote Open Society, Open Society Foundation, Inc., Alliance for

Open Society International, Inc., Open Society Policy Center, and Open Society Fund

(collectively, “the parties”), by and through their respective undersigned counsel, hereby

stipulate and agree as follows:

          1.     The stay of proceedings originally entered by the Court on or about November 29,

2017 (see Dkt. 136 at 1-2, 12) shall be continued until the parties meet with this Court in

December 2019.

          2.     The conference scheduled in this matter for September 10, 2019 shall be

adjourned to a date in December, 2019, at the Court’s convenience. Two weeks prior to such


NY 246609597v4
     Case 1:17-cv-02726-JFK-OTW Document 155-1 Filed 08/23/19 Page 2 of 2



conference date, Defendants shall file an update letter with the Court; Plaintiffs shall file an

update letter one week prior to the conference date.

Dated: August 23, 2019                                 Respectfully submitted,


/s/    Louis M. Solomon                                /s/ Benjamin P. McCallen
REED SMITH LLP                                     WILLKIE FARR & GALLAGHER LLP
Louis M. Solomon                                   Benjamin P. McCallen
599 Lexington Avenue                               James E. Fitzmaurice
New York, New York 10022                           787 Seventh Avenue
(212) 549-0400                                     New York, New York 10019
Attorneys for Plaintiffs BSG Resources             (212) 728-8000
(Guinea) Limited, BSG Resources                    Attorneys for Defendants George Soros, Open
(Guinea) Sàrl and BSG Resources                    Society Foundations, Open Society Institute,
Limited                                            Foundation to Promote Open Society, Open
                                                   Society Foundation, Inc., Alliance for Open
                                                   Society International, Inc., Open Society Policy
                                                   Center, and Open Society Fund


SO ORDERED


_______________________
Hon. John F. Keenan




                                                  2
